                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                     NO. 5:09-CR-216-FL-8
                                      NO. 5:15-CV-523-FL

 ZIYAD YAGHI,                                   )
                                                )
                           Petitioner,          )
                                                )
           v.                                   )                     ORDER
                                                )
 UNITED STATES OF AMERICA,                      )
                                                )
                          Respondent.           )



       This matter is before the court on petitioner’s pro se motion to amend his motion to vacate,

set aside, or correct sentence pursuant to 28 U.S.C. § 2255 (DE 2343). The government did not

respond to the motion and in this posture the issues raised are ripe for ruling. For the reasons

stated below, the court finds the motion is an unauthorized, successive § 2255 motion, and

dismisses the motion without prejudice for lack of jurisdiction.

                                         BACKGROUND

       On October 13, 2011, a federal jury convicted petitioner of conspiracy to provide material

support to terrorists, in violation of 18 U.S.C. § 2339A, and conspiracy to murder, kidnap, maim,

and injure persons in a foreign country, in violation of 18 U.S.C. § 956(a). On January 13, 2012,

the court sentenced petitioner to 180 months’ imprisonment on count one and 380 months’

imprisonment on count two, to run concurrently. The United States Court of Appeals for the

Fourth Circuit affirmed the judgment of conviction on February 4, 2014.

       Petitioner filed motion to vacate his conviction and sentence pursuant to § 2255 on October

2, 2015. The court denied the motion on March 29, 2019, and declined to issue certificate of



         Case 5:09-cr-00216-FL Document 2350 Filed 12/01/20 Page 1 of 4
appealability. The court’s judgment issued that same day. Petitioner noticed appeal of the order

and judgment on April 12, 2019. On February 25, 2020, the Fourth Circuit declined to issue

certificate of appealability and dismissed the appeal. Petitioner filed petition for writ of certiorari

in the United States Supreme Court on September 22, 2020, seeking further appellate review of

his initial § 2255 motion.

       Petitioner filed the instant motion to amend his § 2255 motion on October 28, 2020,

requesting leave to assert new claim for habeas relief based upon allegation that his trial counsel

failed to communicate a plea offer. As noted, the government did not respond to the motion. On

November 9, 2020, the Supreme Court denied the petition for writ of certiorari as to the initial

§ 2255 motion.

                                           DISCUSSION

       The court must first determine whether it has jurisdiction to rule on the instant post-

judgment motion to amend. District courts may not grant a post-judgment motion to amend a

pleading unless the court first vacates the prior judgment pursuant to Federal Rule of Civil

Procedure 59(e) or 60(b). See Laber v. Harvey, 438 F.3d 404, 427 (4th Cir. 2006) (en banc).

Rule 59(e) provides that a litigant may file a “motion to alter or amend a judgment . . . no later

than 28 days after the entry of the judgment.” Fed. R. Civ. P. 59(e). Rule 60(b) allows the court

to “relieve a party . . . from a final judgment, order or proceeding” on specified grounds. Fed. R.

Civ. P. 60(b)(1)-(6). A Rule 60(b) motion must be filed “within a reasonable time” and for

subsections (b)(1), (b)(2), and (b)(3), within one year after entry of the judgment. Fed. R. Civ. P.

60(c)(1). As discussed below, the court’s jurisdiction to rule on the instant motion depends on

whether petitioner is moving to vacate the judgment under Rule 59(e) or Rule 60(b).


                                                  2




          Case 5:09-cr-00216-FL Document 2350 Filed 12/01/20 Page 2 of 4
        Pursuant to 28 U.S.C. § 2244(b)(3)(A), “[b]efore a second or successive [§ 2255]

application . . . is filed in the district court, the applicant shall move in the appropriate court of

appeals for an order authorizing the district court to consider the application.” See also 28 U.S.C.

§ 2255(h) (stating that § 2244(b)(3)(A) applies to second or successive § 2255 motions). A post-

judgment motion for relief from judgment pursuant to Rule 60(b) that “seeks to add a new ground

for relief” to a previously-field habeas petition is a second or successive habeas petition requiring

pre-filing authorization from the court of appeals. Gonzalez v. Crosby, 545 U.S. 524, 531-32

(2005). And in the absence of such authorization, the court lacks jurisdiction to consider the new

claim presented in the Rule 60(b) motion. See United States v. Winestock, 340 F.3d 200, 205-06

(4th Cir. 2003). By contrast, a properly filed motion to alter judgment under Rule 59(e) is not an

unauthorized second or successive habeas application, and may be considered in the first instance

by the district court. See Banister v. Davis, 140 S. Ct. 1698, 1708 (2020).

        As noted above, a Rule 59(e) motion “must be filed no later than 28 days after the entry of

the judgment.” See Fed. R. Civ. P. 59(e). The court has no authority to extend this deadline.

See Fed. R. Civ. P. 6(b)(2); Banister, 140 S. Ct. at 1703. Accordingly, petitioner’s motion to

amend cannot be construed as a Rule 59(e) motion because it was filed more than 28 days after

the court entered judgment.

        The instant motion to amend therefore is a motion for relief from judgment under Rule

60(b). And where the motion seeks to “add a new ground for relief” regarding counsel’s alleged

failure to present a plea offer to petitioner,1 it must be construed as a successive habeas application



1
         (Compare Mot. Amend (DE 2343) (raising new claim regarding counsel’s alleged failure to present plea
offer) with Mot. Vacate (DE 2207) and Suppl. Mem. (DE 2217) (failing to allege the foregoing claim)).

                                                     3




          Case 5:09-cr-00216-FL Document 2350 Filed 12/01/20 Page 3 of 4
and dismissed for want of jurisdiction where petitioner has not obtained prefiling authorization

from the court of appeals. See Gonzalez, 545 U.S. at 531-32; Winestock, 340 F.3d at 205-06.

       Petitioner suggests that the foregoing analysis does not apply where he filed the instant

post-judgment motion to amend while his appeal of the court’s order denying the § 2255 motion

was pending. The distinction between a Rule 59(e) and Rule 60(b) motion, however, does not

depend on whether an appeal was pending at the time the motion was filed. See Banister, 140 S.

Ct. at 1710; Fobian v. Storage Tech. Corp., 164 F.3d 887, 889-91 (4th Cir. 1999) (discussing

procedures district court must follow when ruling on Rule 60(b) motions filed while appeal is

pending); United States v. Aleman, 118 F. App’x 671, 672-73 (4th Cir. 2004) (holding district

court should have dismissed as successive petitioner’s second § 2255 motion even though it was

filed during pendency of appeal of first § 2255 motion).

       In sum, in order to obtain prefiling authorization, petitioner must file a motion in the Fourth

Circuit seeking permission to file a second or successive § 2255 motion.             See 28 U.S.C.

§ 2255(h); 2244(b)(3)(A). The court notifies petitioner that second or successive motions are

authorized only in extremely limited circumstances set forth in 28 U.S.C. § 2244(b)(2).

                                         CONCLUSION

       Based on the foregoing, petitioner’s motion to amend (DE 2343) is DISMISSED

WITHOUT PREJUDICE. A certificate of appealability is DENIED.

       SO ORDERED, this the 1st day of December, 2020.



                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge


                                                 4




         Case 5:09-cr-00216-FL Document 2350 Filed 12/01/20 Page 4 of 4
